                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     April 15, 2021

BY ECF AND EMAIL
The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Robert Hadden,
               20 Cr. 468 (RMB)

Dear Judge Berman:

        The Government respectfully submits this letter in response to the defendant’s letter dated
April 15, 2021, requesting (i) a second extension of the Court’s deadline for pretrial motions; and
(ii) an adjournment of the trial date in this case to a time in 2022. (Dkt. 81). The defendant’s
pretrial motions are currently due on May 25, 2021, and trial is scheduled to commence on
September 20, 2021. The Government consents to an additional one-month extension of the
defendant’s pretrial motions deadline in order to allow defense counsel time to review discovery,
but opposes the requested three-and-a-half month extension of the defendant’s motions deadline
and an adjournment of the trial date for the reasons that follow. Such a delay is unnecessary and
unwarranted and would not be in the interests of justice, the public, or the many victims in this
case (the “Victims”).

                                        BACKGROUND

         On September 8, 2020, the defendant, a former obstetrician and gynecologist (“OB/GYN”)
employed by a prominent university in New York (the “University”), was charged in Indictment
20 Cr. 468 (RMB), with six counts of enticement, in violation of 18 U.S.C. §§ 2422(a) and 2. (Dkt.
1). These charges arise from the defendant’s sexual abuse of numerous patients, both minors and
adults, in his capacity as an OB/GYN over the course of nearly twenty years. The defendant was
initially represented by retained counsel until the Court appointed counsel, at the defendant’s
request, on or about January 19, 2021. (Dkt. 55).

         Trial in this matter was initially scheduled to begin on July 6, 2021. (11/12/2020 Min.
Entry). On February 4, 2021, the Court adjourned the trial date to September 20, 2021. (2/4/2021
Min. Entry). The defendant’s pretrial motions were initially due on March 26, 2021. (Id.). On
March 8, 2021, with the Government’s consent, the defendant requested two additional months to
file his pretrial motions in order to review discovery. (Dkt. 80). The Court granted this request,
resulting in a new motions deadline of May 25, 2021. (Id.).
                                                                                              Page 2


        Beginning on December 7, 2020, the Government has produced discovery to the defendant
on a rolling basis, accompanied by a detailed index. The discovery consists of, among other things:
(i) materials from other criminal and civil cases involving the defendant; (ii) subpoena returns; (iii)
search warrant applications and orders; and (iv) search warrant returns, including images of the
defendant’s electronic devices. The subpoena returns and the defendant’s electronic devices
constitute the bulk of the discovery. The Government produced three search warrants to the
defendant on March 1, 2021, and two additional search warrants on April 12, 2021, and as such
the defendant will have had the operative warrants and applications for multiple months prior to
the pretrial motion deadline. Within approximately one month, the Government plans to complete
its responsiveness review of the search warrant returns and to identify materials responsive to the
search warrants for the defendant.

                                           DISCUSSION

        The defendant’s current pretrial motions deadline is May 25, 2021. The defendant asks the
Court to extend the motions deadline by over three-and-a-half months based principally on the
quantity of discovery and defense counsel’s other engagements. (Dkt. 81). For the reasons that
follow, the Government consents to a one-month extension of the defendant’s pretrial motions
deadline to on or about June 22, 2021. The Government respectfully submits that a one-month
extension is reasonable because it would afford the defendant additional time to review the search
warrants and responsive materials. However, the Government opposes the defendant’s request for
an adjournment of the September 2021 trial date to a date in early 2022 and any further extension
of the defendant’s motions deadline because such delay is unwarranted and not in the interests of
the Victims.

       First, an additional extension of several months for the defendant’s pretrial motions is not
warranted. Pretrial motions typically include (i) motions to suppress evidence; and (ii) motions to
dismiss based on “a defect in . . . the prosecution” or “in the indictment,” “improper venue,”
“preindictment delay,” “duplicity,” or “multiplicity.” Fed. R. Crim. P. 12(b)(3). By the end of
June 2021, the defendant will have had significant time (i.e., months) with the discovery to assess
any such pretrial motions. Moreover, the Government has provided the defendant with a detailed
index accompanying the Rule 16 productions, much of which is text-searchable. The Government
is prepared and willing to answer any questions the defense may have about the discovery, or
provide assistance to the defense in locating particular items within the discovery, in order to aid
the defendant in preparation for trial. Indeed, the Government already has conferred with the
defense regarding the discovery on multiple occasions, and stands ready and willing to continue
to do so. In sum, while the discovery produced to date is voluminous, the defendant will have
ample time to review that discovery in advance of any pretrial motions and certainly in advance of
trial.

         Second, the Government respectfully submits that the defendant’s request to adjourn the
trial is at best premature and in any event not within the interests of the Victims. Trial in this
matter is more than five months away. The Government has expeditiously produced discovery to
the defendant, with the majority of the productions following the Court’s entry of a protective
order on February 4, 2021. (Dkt. 68). Accordingly, there is no basis to adjourn the trial date at
this juncture based on the quantity of discovery, which defense counsel will have multiple months
                                                                                            Page 3


in advance of trial to review. Moreover, an adjournment would not be in the interests of the
Victims, who have a right to a trial free from unreasonable delay. As the Court is aware, there are
six statutory victims in this case and numerous non-statutory victims, each of whom have certain
rights under the Crime Victims’ Rights Act (the “CVRA”). 18 U.S.C. § 3771; see also United
States v. Larsen, No. 13 Cr. 688 (JMF), 2014 WL 177411, at *4 (S.D.N.Y. Jan. 16, 2014). The
Government anticipates that some of the Victims will be called to testify at trial in this matter. If
the defendant is convicted, the Government anticipates that the Victims will be afforded the
opportunity to speak at sentencing, in addition to “full and timely restitution” under the CVRA.
18 U.S.C. § 3771(a)(4), (6). Most importantly, the Victims are entitled to “proceedings free from
unreasonable delay.” 18 U.S.C. § 3771(a)(7). The Victims should not have to endure any
unwarranted delays.


                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney


                                          by:      /s/
                                                Jane Kim / Jessica Lonergan / Lara Pomerantz
                                                Assistant United States Attorneys
                                                (212) 637-2038 / 1038 / 2343


cc:    Defense Counsel (By Email and ECF)
